Title: From George Washington to William Pearce, 5 June 1796
From: Washington, George
To: Pearce, William


        
          Mr Pearce,
          Philadelphia 5th June 1796.
        
        Since my last I have received your letters of the 22d & 29th of last Month—The first came to hand on Tuesday, the other on Saturday, as usual.
        On Wednesday last Congress closed their Session; but there is yet a good deal for me to do, before I can leave the Seat of the Government. My present expectation however is, that I shall be able to do this on tomorrow week: but as this is not certain, and as I shall travel slow, to avoid what usually happens to me at this season—that is—killing, or knocking up a horse; and as

we shall, moreover, stay a day or two at the Federal City, it is not likely we shall arrive at Mount Vernon before the 20th, or 21st of this month.
        In a few days after we get there, we shall be visited, I expect, by characters of distinction; I could wish therefore that the Gardens, Lawns, and every thing else in, and about the Houses, may be got in clean & nice order. If the Gardener needs aid, to accomplish as much of this as lyes within his line, let him have it; & let others rake, & scrape up all the trash, of every sort & kind about the houses, & in holes & corners and throw it (all I mean that will make dung) into the Stercorary and the rest into the gullied parts of the road, coming up to the House. And as the front gate of the Lawn (by the Ivies) is racked, and scarcely to be opened, I wish you would order a new one (like the old one) to be immediately made—and that, with the new ones you have just got made, and all the boarding of every kind that was white before, to be painted white again. If Neal and my own people cannot make the front gate, abovementioned, get some one from Alexandria to do it—provided he will set about & finish it immediately. This must be the way up to the House.
        Let the Rooms in the Servants Hall, above & below, be well cleaned; and have the Beds & bedsteads therein put in order; after which have a good lock put on the door of the west room, above, and order Caroline, or whoever has the charge of those rooms, to suffer no person to sleep, or even to go in to it, without express orders from her Mistress or myself. Let exactly the same things be done with the Rooms over the Kitchen; as there will be a white Cook with us that will require one of them; and the other may also be wanted for some other Servants, or use—it being likely, there will be a call for all these places and things. And I hope, especially as there is no Ice to keep fresh meats, that you will have an abundant supply for the demands that will probably be made thereon during our stay at home. And besides, will ascertain from the Butcher in Alexandria, the stated days on which Beef and Veal are killed; that we may know what dependence to place on him—Tell the Gardener, I shall expect every thing that a Garden ought to produce, in the most ample manner.
        There may be many other things necessary to be done, as well for appearance as use, that do not occur to me at this momt but

as you can judge from what I have said, what my wishes are, I have no doubt but that you will contribute all you can to accomplish them; and give the whole as neat & clean an appearance as they are capable of.
        About the time you were employing a joiner to do the North end of the House, I directed Venetian blinds to be made, and painted green, for all the windows on the West side of the House, & mentioned the manner in wch I thought it best to execute them: but have never been informed what, or whether any thing has been done in consequence of it. The omitting to give information of what has, or what cannot be done in consequen[ce] of such requests, often throws me into a disagreeable Suspence, and frequently occasions me to write often on the same subjects. I am equally ignorant whether the dormant windows are yet put into the stable, & Corn lofts; both of which, for the purpose of Air, is indispensably necessary; besides adding to the appearance of the building.
        Take care to keep a sufficiency of Oats, and the best of your old Hay on hand. I shall have Eight or ten horses of my own with me, and there will be many others with visitors.
        You had better, I conceive, get the midlings and ship-stuff off your hands at what they will fetch; as the weather is getting warm, & the flour may turn Sower. Unless you want the money for current expences, it might be sold on such a credit as to receive payment on the same day your demand upon Smith, for the other flour, will become due, so as to have the whole at once. This credit may enhance the price, and will be (if the money is not wanted for the purposes beforementioned) no disadvantage to me in giving it.
        I hope, at your last shearing, there was a complete cull, & seperation of all the old, scabby & disordered Sheep. I do not know how to account for the weekly loss you sustain, in this species of Stock, unless it be by keeping such poor and diseased sheep in the flocks as contaminate others.
        I have no doubt but that you will endeavor so to arrange matters, as to keep your grain, & Hay harvests from interfering as much as possible with each other; and this too without either suffering, by standing too long, if it can possibly be avoided. Begin the former as soon as it can be cut without loss.
        
        If Miss Nelly Custis should apply to you for a Cart to Transport her Trunk and other things from Doctor Stuarts to Mount Vernon—let it be sent as soon as applied for, and something to cover and secure the contents against Rain—in case any should fall while they are on the Road.
        I perceive Mrs Washington’s Memm herewith sent contains nearly the same requests that are made in this letter—but I send it notwithstanding. I wish you well and am Your friend
        
          Go: Washington
        
        
          P.S. Direct your next letter to me, to be left at the Post Office in Baltimore till called for. If I set off according to my present expectation, I shall, probably lodge in that Town on thursday Night; which is the Night the Mail of that day from Alexandria reaches that place.
        
      